Citation Nr: 0923684	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  06-07 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the Veteran has basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from April 21, 2004, to May 
19, 2005.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from a decision of August 
2005 by the Department of Veterans Affairs (VA) Atlanta, 
Georgia, Regional Office (RO).  The Board Remanded the claim 
in February 2008.

In a statement received from the Veteran in June 2006, the 
Veteran stated that if her claim for educational benefits 
could not be granted, she should get back the money she 
contributed toward the benefit.  The Board notes that VA does 
not have any control over the monies reduced from a Veteran's 
basic pay, nor does VA have statutory authority to return 
that money.  While the Board acknowledges the Veteran's 
request in this regard, it has no legal authority to refund 
the Veteran's contributions for education.  The Veteran may 
address this question directly to her service department, an 
entity separate from VA.   
 

FINDINGS OF FACT

1.  The Veteran entered active duty in April 2004, with an 
active service obligation slightly in excess of three years. 
 
2.  The Veteran was separated from service in May 2005 for 
the convenience of the government with service of slightly 
more than one year.


CONCLUSION OF LAW

The requirements for basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, have not been met.  38 U.S.C.A. §§ 3011, 3012 (West 
2002 & Supp. 2008); 38 C.F.R. § 21.7042 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that she is entitled to Chapter 30 
education benefits because her separation from service was 
due to service-connected disabilities as well as pregnancy.  


Duties to the claimant

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  However, the 
VCAA is inapplicable in this case.  See Holliday v. Principi, 
14 Vet. App. 280 (2000) [the Board must make a determination 
as to the applicability of the various provisions of the VCAA 
to a particular claim].

The United States Court of Appeals for Veterans Claims has 
held that the VCAA notification procedures do not apply in 
cases where the applicable chapter of Title 38, United States 
Code contains its own notice provisions.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).  VA educational 
programs have their own provisions that address notification 
and assistance.  Under 38 C.F.R. § 21.1031(b) "if a formal 
claim for educational assistance is incomplete, or if VA 
requires additional information or evidence to adjudicate the 
claim, VA will notify the claimant of the evidence and/or 
information necessary to complete or adjudicate the claim and 
the time limit provisions of § 21.1032(d)."  The RO, in fact, 
advised the Veteran, in the August 2005 administrative 
decision, of the criteria for eligibility for education 
benefits under the three education benefit programs 
available.  

Additionally, as will be explained below, under the 
circumstances of this case, the law, not the underlying facts 
or development of the facts, is dispositive in a matter.  The 
provisions of VCAA have no effect on an appeal where the law, 
not the underlying facts or development of the facts, is 
dispositive.  Manning v. Principi, 16 Vet. App. 534 (2002).  
No further discussion of notice or duty to assist the Veteran 
is required.  




Governing legal criteria

The governing legal criteria, as pertinent to this particular 
case, specify that, after June 30, 1985, in order to be 
eligible to receive educational benefits pursuant to Chapter 
30, an individual must serve a minimum of two years of active 
duty, depending on the obligated period of service at the 
time of induction, and be honorably discharged.  38 U.S.C.A. 
§ 3011(a); 38 C.F.R. § 21.7042(a).

However, an individual who does not meet the service 
requirements may be eligible for basic educational assistance 
when he or she is discharged or released from active duty for 
certain specified reasons.  These include when an individual 
is discharged or released from active duty for (1) a service-
connected disability, (2) for a medical condition which 
preexisted service on active duty and which VA determines is 
not service-connected, (3) discharge or release under 10 
U.S.C.A. § 1173 (hardship discharge), (4) for convenience of 
the Government, (5) involuntarily for the convenience of the 
Government as a result of a reduction in force, or (6) for a 
physical or mental condition that was not characterized as a 
disability and did not result from the individual's own 
willful misconduct but did interfere with the individual's 
performance of duty.  See 38 U.S.C.A. § 3011(a)(1)(A)(ii); 38 
C.F.R. § 21.7042(a)(5).  The length of service required for 
basic eligibility for educational assistance varies, 
depending on which exception applies, if one of the 
exceptions is present.

Facts and analysis

The record reflects that the Veteran had an obligated period 
of service of 3 years, 19 weeks.  The Veteran's DD Form 214, 
"Certificate of Release or Discharge from Active Duty," 
shows that the Veteran served for 1 year, 15 days.  

In this case, there is no dispute that the period of 
obligation for the term of service which began in April 2004 
was for a period of three years, and that the Veteran did not 
complete that three year obligation.  The only question, 
then, is whether an exception one of the exceptions listed 
above applies in this case.

The DD Form 214 discloses that the Veteran was honorably 
discharged.  The reason for separation is shown on the DD 
Form 214 as pregnancy.  The Veteran was discharged under Army 
Regulation (AR) 635-200, Chapter 8.  Chapter 8 of AR 635-200 
covers separation due to pregnancy.  See Department of the 
Army, AR 635-200, "Active Duty Enlisted Administrative 
Separations," Chapter 8 (December 2003).  By a response 
provided in February 2009, the service department indicated 
that Veteran's separation code, "KDF," indicated pregnancy, 
and was a separation for the convenience of the government.  

The statute provides that, where separation is for the 
convenience of the government, eligibility for educational 
assistance requires completion of 30 months of continuous 
service where the obligated period was three years.  
38 C.F.R. § 21.7042(a)(5)(iv)(B).  However, in this case, the 
Veteran completed less than 13 months of continuous service.  
She does not meet the criteria for eligibility based on 
release from service for the convenience of the government.

The Veteran contends that she was separated from service 
based on disability incurred in service.  The service 
treatment records reflect that, before the Veteran became 
pregnant, she was to undergo evaluation to determine as to 
whether her stress fractures, pelvis and left femoral neck, 
interfered with performance of her military duties.  However, 
after the Veteran became pregnant, no further evaluation of 
the stress fractures was conducted.  

The Veteran asserts that a pregnancy discharge was utilized 
because it was the quickest way to get her home, but that the 
underlying factor was that the discharge was for medical 
reasons.  Nevertheless, the service department has determined 
that the Veteran was discharged for the convenience of the 
government, and that the Veteran was separated by reason of 
pregnancy.  The Board is bound by the service department's 
determination for the reason of the Veteran's separation from 
the military and is not at liberty to change such 
determination.  See Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992). 

In light of the service department determination that the 
Veteran was separated for the convenience of the government, 
rather than for a service-connected disability, as the 
Veteran alleges, the statute and regulations require that the 
Veteran have served 30 months of her 3-year obligation in 
order to be eligible for education assistance.  

The Veteran did not serve 30 months.  Under the law, she has 
no basic eligibility for education assistance, as the period 
of required service where the discharge is for convenience of 
the government exceeds the period the service department 
determined the Veteran served.  38 U.S.C.A. § 
3011(a)(1)(A)(ii).  As noted above, the legal criteria 
governing service eligibility requirements for Chapter 30 
educational assistance are very specific, and the provisions 
of law are dispositive, given that the service department's 
determination of the reason for separation is binding on the 
Board.  

An individual who fails to meet the eligibility requirements 
found in § 21.7042 will be eligible for educational 
assistance if he or she meets certain requirements in 
38 C.F.R. §§ 21.7044 or 21.7045.  None of those criteria are 
applicable in this case, nor does the Veteran so allege.  See 
38 C.F.R. §§ 21.7044, 21.7045 (involuntary separation, 
voluntary separation with eligibility established prior to 
1989, or Post-Vietnam Era Veterans' Educational Assistance 
Program, for Veterans who entered service between 1976 and 
1985).  

In this case, the law, as applied to the length of the 
Veteran's service and the reason for separation, as 
determined by the service department, is dispositive.  The 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of eligibility 
for educational assistance must be denied.  



	(CONTINUED ON NEXT PAGE)





ORDER

Basic eligibility for educational assistance benefits under 
Chapter 30, Title 38, United States Code, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


